Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court at Special Term entered in Albany County) to review a determination of the State Comptroller which denied petitioner’s application for accidental disability retirement benefits. The determination being reviewed in this proceeding not only denied petitioner’s application for accidental disability retirement benefits, but also denied a further application for ordinary disability benefits. However, only the denial of accidental disability benefits is at issue herein. The hearing officer states in his decision: “After a careful consideration of all the medical evidence, I must conclude that the applicant has not sustained the burden of proving that the comptroller erred in determining that the applicant is not disabled from performing his duties”. The determination that the claimant is not disabled from performing his duties is supported by substantial medical evidence and by the record as a whole. The evaluation of conflicting medical testimony is for the Comptroller. (Matter of Mathews v Regan, 69 AD2d 970, 971, mot for lv to app den 48 NY2d 610.) Determination confirmed, and petition dismissed, without costs. Sweeney, J.P., Casey, Yesawich, Jr., Weiss and Herlihy, JJ., concur.